Citation Nr: 9903413	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  97-28 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for postoperative anal 
fissure with anal stricture, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1970 to August 
1973 and from May 1975 to January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the VA 
RO which denied an increase in a 10 percent rating for 
service-connected postoperative anal fissure with anal 
stricture.  


FINDING OF FACT

The veteran's postoperative anal fissure with anal stricture 
is manifested by no more than constant slight leakage or 
occasional moderate leakage.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative anal fissure with anal stricture have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.114, Code 7332 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1970 to August 
1973 and from May 1975 to January 1983.  Service medical 
records show that he underwent surgery in January 1981 and 
August 1982 for recurrent anal fissure.  

On VA examination in May 1983, the veteran had marked scar 
tissue formation around the anus, making the examination 
almost impossible because of pain.  The diagnosis was status 
following surgery for anal fissure, times two, with anal 
stricture.  

A July 1983 rating decision granted service connection for 
postoperative anal fissure with anal stricture, rated 10 
percent disabling.  

In November 1996, the veteran filed a claim for an increased 
rating for his service-connected anal condition.  In support 
of his claim, he stated that he had significant problems 
controlling his bowels and, as a result, he wore undergarment 
pads.  He indicated that he took Metamucil due to frequent 
constipation.  He also stated that he had pains in his rectum 
when lifting heavy objects.  

VA outpatient treatment records from November 1996 show the 
veteran reported a history of problems with fecal urgency and 
incontinence of several years.  The examination revealed no 
obvious rectal lesions.  He declined a digital examination 
and sphincter tone could not be assessed.  

During a January 1997 VA examination, the veteran reported 
soiling his underwear especially when he thought he was 
passing flatus.  He indicated that he used Metamucil to 
maintain bowel movement and also wore undergarment pads to 
prevent soilage.  No pain or bleeding was reported.  He 
refused rectal or anoscopic examination because he felt it 
would be painful.  No tenesmus, dehydration, or malnutrition 
was observed.  The examiner noted that the veteran reported 
there was some fecal leakage with gas, three or four times 
per week, but bowel movements were fairly normal.  

In an April 1997 notice of disagreement, the veteran 
contended that he was entitled to a rating of 30 percent for 
his service connected rectal condition.  He stated that he 
had occasional involuntary bowel movements which necessitated 
wearing a pad.  He attached a copy of a receipt showing that 
he had purchased Metamucil and Depends pads.  

A May 1997 VA psychiatric record shows that the veteran 
reported incontinence for which he had to wear diapers and 
use Metamucil.

In a December 1997 statement, the veteran asserted that his 
condition had worsened since his November 1996 claim for an 
increased rating.  He stated that he had occasional 
involuntary bowel movements which necessitated wearing a pad 
and that he took Maalox daily for his bowel condition.  With 
the statement, he submitted additional evidence consisting of 
a December 1997 VA prescription form for diapers and 
Metamucil.  

On VA examination in June 1998, the veteran reported a 
history of surgeries and rectal pain and bleeding during 
service.  He indicated that he was able to hold his stool and 
had normal bowel movements.  Approximately once a day, he 
said, he had soilage of about a teaspoonful of brownish 
liquid when he passed flatus.  He indicated that he wore pads 
daily for the soilage.  No urgency or incontinence of large 
quantities of stool at any time was reported.  He related 
that he had no pain or rectal bleeding.  On physical 
examination of the perineal area, there was no excoriation or 
changes suggestive of marked contamination, and there were no 
signs of fissure, external hemorrhoids, or bleeding.  The 
veteran refused to allow the examiner to perform a rectal 
examination or an anoscopy.  

In a statement received July 1998, the veteran indicated that 
he did not want his file sent to the Board.  He stated that 
he wanted to have a compensation examination at his local VA 
medical center.  In an August 1998 letter to the veteran, the 
RO told him he had just had a compensation examination and, 
if he wished, he could submit additional treatment records.  
No such records were thereafter submitted by the veteran.  

II.  Analysis

The veteran's claim for an increased rating is well grounded, 
meaning plausible.  The file shows that the RO has properly 
developed the evidence, and there is no further VA duty to 
assist the veteran with his claim.  38 U.S.C.A. § 5107(a).  

The Board notes that the veteran has been somewhat 
uncooperative in refusing to allow a rectal examination by VA 
doctors.  Although he has requested an additional VA 
examination, he has been afforded at least two VA 
examinations within the current appeal period.  The duty to 
assist is not a one-way street, and the veteran has not 
completely fulfilled his obligation to cooperate in 
developing his claim.  As a result, the claim must be 
reviewed based on the evidence of record.  38 C.F.R. § 3.655.  
Wood v. Derwinski, 1 Vet.App. 190 (1991).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Impairment of sphincter control of the rectum and anus 
warrants a 10 percent evaluation when there is constant 
slight or occasional moderate leakage.  A 30 percent 
evaluation is warranted when there are occasional involuntary 
bowel movements, necessitating the wearing of a pad.  
38 C.F.R. § 4.114, Code 7332.  

The veteran's service-connected anal condition is rated as 
impairment of sphincter control of the rectum and anus under 
Code 7332.  He has consistently reported to VA examiners that 
he has normal bowel movements and is able to hold his stool.  
No incontinence of significant quantities of stool has been 
reported.  At the most recent VA examination (June 1998), he 
reported that he has soilage of about a teaspoonful of 
brownish liquid once a day when passing flatus and that he 
wore pads to protect his undergarments from the soilage.  
Although he refused to allow a rectal examination, by his own 
report to VA examiners, he has sphincter control sufficient 
to control his bowels.  While the Board acknowledges the 
veteran's report of leakage when passing flatus, for which he 
uses pads, such leakage is not equivalent to involuntary 
bowel movements.  Rather, the evidence indicates no more than 
constant slight leakage or occasional moderate leakage, which 
is required for the current 10 percent rating.  The 
disability more nearly approxiamates the criteria for a 10 
percent rating than a 30 percent rating under Code 7332, and 
thus the lower rating of 10 percent is to be assigned.  
38 C.F.R. § 4.7.

The preponderance of the evidence is against the claim.  Thus 
the benefit-of-the-doubt doctrine does not apply and an 
increased rating for the service-connected postoperative anal 
fissure with anal stricture must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An increased rating for postoperative anal fissure with anal 
stricture is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 5 -
